UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7706



BRIAN K. HONOUR,

                                              Plaintiff - Appellant,

          versus


ROY COOPER, NC Attorney General; JOHN         A.
MAXFIELD, Wake County Sheriff Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (CA-05-353)


Submitted: March 30, 2006                          Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian K. Honour, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Brian    K.   Honour   appeals   the   district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              In his

appellate brief, Honour asserts numerous claims, none of which

merit relief.     For example, Honour challenges the judicial rules

limiting review to the issues raised in the informal brief and

imposing page limits on appellate briefs.        We reject these claims.

To the extent that Honour objects to the handling of his prior

cases by judges and court staff, we note that both courts and their

staff are entitled to judicial immunity.         See Cleaving v. Saxner,

474 U.S. 193, 200 (1985); Mitchell v. McBryde, 944 F.2d 229, 230

(5th Cir. 1991).        Furthermore, Honour’s conclusory claims of

conspiracy do not state a claim for relief.        Phillips v. Mashburn,

746 F.2d 782, 785 (11th Cir. 1984).        We have reviewed the record

and find no reversible error.         Accordingly, although we grant

Honour’s motion to proceed in forma pauperis on appeal, we affirm.

Honour’s motions for appointment of counsel and for a certificate

of appealability are denied.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                  - 2 -